DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/6/2020 have been fully considered but they are not persuasive. Applicant’s arguments apply to the amended claims, for which a new reference is being used, as set forth below, and thus the arguments no longer apply to the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-41, 44, and 45 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Moll (US Patent Application Publication 20160296294).
Regarding claim 36, Moll teaches an apparatus, comprising: a surgical table having a table top (Figure 7a; 702), a support (Figure 7a; 710) coupled to the table top, and a base (Figure 7a; 711)coupled to the support; and an adapter (Figure 7a; 703, 704 link 1, 705 link 1) coupled to, and supported by, the surgical table, the adapter including an interface structure (Figure 7a; that is fixedly coupled to the table top or the support of the surgical table, the adapter including a plurality of link members (Figure 7a; each of 704, 705, 706, 708 has a first link member attached to the coupling between the track 703 and the apparatus 704-708) pivotally coupled to the interface structure, such that each link member each link member can rotate about a different, respective pivot axis defined in a vertical direction relative to the table top (Figure 7b; the link second link on 704, at the top left of the figure is shown in rotation about a vertical axis, indicating that each of 704-708 has at least one link within the first two links which can rotate around a different vertical axis), the adapter including plurality of couplings (Figure 7b; the coupling would be the band between the first or second link on each of 704-708, and the remaining portions of those apparatuses including the end tool holding portions which are classified as the robotic arms), each coupling of the plurality of coupling being configured to couple respective link members of the plurality of link members to corresponding robotic arms of a plurality of robot arms (Figure 7a; end several links of 704-708 are the robotic arms), such that each link member is configured to provide for movement of a corresponding robotic arm in at least one of a lateral, a longitudinal or a vertical direction relative to the table top, each coupling including a coupling portion that is coupled to the corresponding robotic arm at a mounting end thereof, each coupling portion having a joint (Figure 7b; the bands are joints which allow rotations) that provides for rotation of the corresponding robotic arm about an additional pivot axis.
Regarding claim 37, Moll teaches the joint is a target joint configured to be positioned at a target location relative to the table top such that a distal end of the corresponding robotic arm can be disposed in a desired treatment zone and can be maneuvered within a prescribed range of motion in the treatment zone (Figure 7a, as shown, each joint between any of the links is 
Regarding claim 38, Moll teaches at least one link member of the plurality of link members is coupled to the interface structure on a first side of the table top, and at least one link member of the plurality of link members is coupled to the interface structure on an opposing, second side of the table top (Figure 7a; at 705 and 706).
Regarding claim 39, Moll teaches two or more link members of the plurality of link members are coupled to the interface structure along one side of the table top (Figure 7a; at 704, 705).
Regarding claim 40, Moll teaches at least one additional link member of the plurality of link members is coupled to the interface structure on a side that is opposite the table top to the one side (Figure 7a; at 706).
Regarding claim 41, Moll teaches each link member of the plurality of link members is slidably coupled to the interface structure such that each link member can move in a lateral direction relative to the table top (Figure 7a; 704-708 can slide on interface structure rail 703).
Regarding claim 44, Moll teaches each link member of the plurality of link members includes a bar link member (Figure 7a; the link members are bars).
Regarding claim 45, Moll teaches the adapter is coupleable to the surgical table above the base (Figure 7a; the 703-708 are above base 711).
Allowable Subject Matter
Claims 21, 23-35 and 42 is allowed.
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/14/2021